Citation Nr: 0937711	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO. 05-20 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for Crohn's disease.

2. Entitlement to service connection for migraine headaches.

3. Entitlement to service connection for gastroesophageal 
reflux (GERD), including as secondary to Crohn's disease.

4. Entitlement to service connection for depression, 
including as secondary to Crohn's disease.

5. Entitlement to service connection or a skin rash, 
including as secondary to Crohn's disease.

6. Entitlement to service connection for arthritis of 
multiple joints, including due to undiagnosed illness as a 
result of the Veteran's Persian Gulf service.

7. Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1978 to June 1995.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Atlanta, Georgia.

The Board observes that service connection for a skin rash 
was denied in an unappealed November 1995 rating decision. 
The Veteran's present claim, however, is found to involve a 
broader disability, including a skin disease that is part and 
parcel to the claimed Crohn's disease, which has not, before 
now, been claimed or decided. Thus, the current claim 
involves a new factual basis that extends beyond that 
considered in 1995. For this reason, it is determined that 
the requirements of new and material evidence under 38 C.F.R. 
§3.156(a) are not for application and instead the Board may 
adjudicate the merits of the claim. See Boggs v. Peake, 
520 F.3d 1330 (Fed. Cir. 2008) [a claim for one diagnosed 
disease or injury cannot be prejudiced by a prior claim for a 
different diagnosed disease or injury; rather, the two claims 
must be considered independently]; see also Ephraim v. Brown, 
82 F.3d 399 (Fed. Cir. 1996).


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran 
if further action is required.


REMAND

The Veteran has raised claims for several disabilities, none 
of which are adequately developed at this time. The requisite 
development is discussed, below.

Notice

Under 38 C.F.R. § 3.159(b), VA has an obligation to notify 
the Veteran of any medical or lay evidence necessary to 
substantiate her claim. In August 2003, VA sent the Veteran a 
letter notifying her of the evidence necessary to 
substantiate a service connection claim on a direct basis, 
under 38 C.F.R. § 3.303. In the June 2005 representative 
statement, it was made clear that the Veteran contends that 
her GERD, depression, and skin rash are causally connected to 
her Crohn's disease. In other words, she is claiming service 
connection on a secondary basis, under 38 C.F.R. § 3.310. 
There is no indication in the claims folder that VA has 
notified the Veteran of the evidence necessary to establish a 
claim for service connection on a secondary basis. 

Also, the Veteran is claiming service connection for joint 
pain due to undiagnosed illness related to her Persian Gulf 
service. See June 2005 representative statement. There has 
been no development of this claim under 38 C.F.R. § 3.317, 
including no notice as to the evidence necessary to establish 
a disability as service connected due to undiagnosed illness.

In order to fulfill VA's due process obligations to the 
Veteran, this matter must be remanded so that proper notice 
may be provided.




Social Security Records

Under 38 C.F.R. § 3.159(c)(2), VA has a duty to make as many 
requests as are necessary to obtain relevant records from a 
Federal department or agency, including the Social Security 
Administration. A review of the claims folder reveals that 
the Veteran sought Social Security Disability benefits 
related to her Crohn's disease and related symptoms, but in 
September 2001 was denied. According to her June 2003 
statement, the Veteran appealed the denial and was later 
granted the benefit. There is no evidence showing that the 
RO, at any time, requested these potentially relevant 
records. Because VA has failed to meet its duty to assist in 
this regard, this matter must be remanded in order to obtain 
Social Security records.

Examination - Crohn's Disease and Secondary Issues

The Veteran is claiming that the symptoms of her now 
diagnosed Crohn's disease initially manifested in service, 
and that her GERD, depression, and skin rash are related to 
this disease. Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), the Court of Appeals for Veterans Claims held that in 
disability compensation (service connection) claims  VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing that certain diseases manifested during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim. See also 38 C.F.R. § 3.159(c)(4) (2009).

In this case, the Veteran submitted an internet article 
noting the symptoms of Crohn's disease, and its related 
disabilities. The article, from "Yahoo Health," reports 
that the main symptoms of Crohn's disease include abdominal 
pain, diarrhea, loss of appetite, fever, weight loss, and 
anemia. People may also have ulcers in the mouth, nutritional 
deficiencies, bowel obstruction, joint pain, eye problems, 
skin rash or liver disease.

The Veteran's service treatment records show that she was 
treated for abdominal cramps and fatigue in August 1978; for 
fatigue and a loss of appetite in January 1979; for a rash to 
her face, arms and back in August 1980; for eczema on her 
right foot in July 1984; for symptoms including diarrhea in 
June 1986; for scaly dry skin in October 1987; for 
telangiectasias on her face and "constant dermatitis" in 
August 1988; for gastritis with nausea and vomiting in May 
1989; for a rash on her right foot in September 1991; for 
symptoms including diarrhea in March 1992; for 
gastroenteritis with fever and vomiting in September 1992; 
and for pigmented skin changes and a rash on her face in June 
1993. Thus, the service treatment records clearly show 
treatment for several of the symptoms noted in the article 
submitted by the Veteran. Yet, there has been no VA 
examination to determine whether the Veteran's Crohn's 
disease initially manifested via these symptoms in service, 
and, if so, whether the secondary conditions claimed are 
related. Given the in-service treatment, and in light of the 
Veteran's contentions, the Board finds that an examination 
should be afforded to determine the etiology of the Veteran's 
Crohn's disease and any current disability related to that 
disease.

Examination  - Migraine Headaches

The Veteran contends that she has a migraine headache 
disability that initially manifested during her active 
service. While the Veteran is competent to report that she 
experiences headaches now and that she experienced headaches 
during service, a competent medical professional is required 
to assess whether any current headache disorder is related to 
the reports of headaches in the service treatment records 
(see service treatment records dated in April 1992, September 
1993, and February 1994). Although lay evidence is acceptable 
to prove the occurrence of an injury during active duty or 
symptomatology over a period of time, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation. See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992). 
Competent medical evidence of a medical nexus is required for 
service connection in this case.

The Board notes, however, that the Veteran has not been 
afforded a VA examination with regard to this claim, and 
under these circumstance, one is required per McLendon v. 
Nicholson, and 38 C.F.R. § 3.159(c)(4) (2009).  Because there 
is evidence of current headaches, along with several in-
service notations of treatment for headaches, a VA 
examination is certainly warranted in this case. The claim 
must be remanded.

Joint Pain Due to Undiagnosed Illness

The Veteran contends that she should be awarded service 
connection for joint pain in multiple joints, initially 
claimed as arthritis, due to undiagnosed illness related to 
her Persian Gulf service. See June 2005 representative 
statement. For this reason, the Board must consider whether a 
grant of presumptive service connection under 38 C.F.R. § 
3.317 is possible here.

A Persian Gulf Veteran shall be service-connected for 
objective indications of a qualifying chronic disability 
resulting from an illness manifested by one or more 
presumptive signs or symptoms that began during active 
military service and cannot be attributed to any known 
clinical diagnosis. See 38 C.F.R. § 3.317. A Persian Gulf 
Veteran is a Veteran who had active military, naval, or air 
service in the Southwest Asia Theater of operations during 
the Persian Gulf War. See 38 C.F.R. § 3.317(d)(1).

A qualifying chronic disability means a chronic disability 
resulting from an undiagnosed illness; chronic fatigue 
syndrome, fibromyalgia or irritable bowel syndrome, which are 
medically unexplained chronic multi-symptom illnesses that 
are defined by a cluster of signs or symptoms; or any other 
illness that the Secretary determines warrants a presumption 
of service connection. In addition, signs or symptoms which 
may be manifestations of undiagnosed illness or medically 
unexplained chronic multi symptom illness include, but are 
not limited to the following: fatigue, signs or symptoms 
involving skin, headache, muscle pain, joint pain, neurologic 
signs or symptoms, neuropsychological signs or symptoms, 
signs or symptoms involving the respiratory system (upper or 
lower), sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight 
loss, or menstrual disorders. 38 C.F.R. § 3.317.

A central question for consideration under 38 C.F.R. § 3.317 
is whether the evidence demonstrates a qualifying chronic 
disability. Additionally, 38 C.F.R. § 3.317 provides that 
such qualifying disability must become manifest to a degree 
of 10 percent or more during service or not later than 
December 31, 2011. Moreover, such qualifying disability 
cannot be attributable to any known clinical diagnoses. See 
38 C.F.R. § 3.317(a)(1)(ii). Finally, the condition must be 
chronic, meaning it must have existed for 6 months or more. 
See 38 C.F.R. § 3.317(a)(4).

However, compensation shall not be paid under 38 C.F.R. § 
3.317 if: (1) the undiagnosed illness was not incurred during 
active service in the Southwest Asia theater of operations 
during the Persian Gulf War; or (2) the undiagnosed illness 
was caused by a supervening condition or event that occurred 
between your most recent departure from service in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) the illness is the 
result of willful misconduct or the abuse of alcohol or 
drugs. 38 C.F.R. § 3.317(c).

Unfortunately, the claims folder does not contain the 
Veteran's service personnel records. For that reason, her 
status as a Persian Gulf Veteran cannot yet be established by 
the Board. The Veteran's DD Form 214 clearly shows that she 
served from August 1990 to June 1995 "in support of 
Operation Desert Shield/Storm/Calm."  There is no indication 
in the record where she provided this support. This matter 
must be remanded to obtain the Veteran's service personnel 
records in accordance with 38 C.F.R. § 3.159(c)(2). If the 
Veteran is established as a Persian Gulf Veteran in 
accordance with VA regulation, then the requisite development 
of claims related to undiagnosed illness must take place.

Accordingly, the case is REMANDED for the following action:

1. Ensure that the duty to notify is met 
under 38 C.F.R. § 3.159(b), including 
notifying the Veteran of the evidence 
necessary to establish service connection 
on a secondary basis under 38 C.F.R. 
§ 3.310, and the evidence necessary to 
establish a claim for service connection 
for symptoms related to undiagnosed 
illness, under 38 C.F.R. § 3.317.

2. Ensure that the duty to assist under 
38 C.F.R. § 3.159(c)(2) is met by making 
as many attempts as are necessary to 
obtain the following records in the 
control of a Federal department or agency: 

(a) the relevant records associated with 
the Veteran's Social Security Disability 
claim. All non-duplicative records 
obtained should be placed in the claims 
folder, as well as any negative responses 
from the Social Security Administration; 
and

(b) the Veteran's service personnel 
records.

3. Once the above development is complete, 
afford the Veteran a VA examination to 
determine the nature and etiology of her 
Crohn's disease, as well as any related 
disabilities, such as GERD, depression, 
skin rash, or joint pain. The examiner 
must be provided the claims folder for 
review in correlation with this 
examination and opinion. The examiner is 
asked to examine the Veteran, confirm the 
diagnosis of Crohn's disease, if 
appropriate, and offer an opinion 
regarding the etiology of the Veteran's 
Crohn's disease by addressing the 
following question: is it more likely than 
not (i.e., probability greater than 50 
percent)), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that the Veteran's 
Crohn's disease initially manifested in 
service? The examiner should specifically 
comment on the service treatment records 
noted, above, as well as the Yahoo Health 
article submitted by the Veteran. 

The examiner should also opine as to the 
nature and etiology of the disabilities 
claimed to be causally connected to the 
Veteran's Crohn's disease (migraine 
headaches, GERD, depression, and skin 
rash). The examiner should, if Crohn's 
disease is found to have initially 
manifested in or otherwise be related to 
the Veteran's service, opine as to whether 
the GERD, depression or skin rash are 
existent due to the Crohn's disease. If 
not, the examiner should offer an opinion 
as to whether any of these disabilities 
are directly related to service by 
addressing the following question: is it 
more likely than not (i.e., probability 
greater than 50 percent)), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that the 
GERD/depression/skin rash initially 
manifested in service or are otherwise 
related to service?

A basis should be provided for any opinion 
expressed.

4. Afford the Veteran a VA examination to 
determine the nature and etiology of her 
headaches. The examiner must be provided 
the claims folder for review in 
correlation with this examination and 
opinion. The examiner is asked to examine 
the Veteran, and conduct any necessary 
testing, after which a current diagnosis 
should be rendered, if appropriate. If a 
migraine headache disorder, or any other 
headache disorder, is diagnosed, the 
examiner should offer an opinion regarding 
the etiology of the disability by 
addressing the following question: is it 
more likely than not (i.e., probability 
greater than 50 percent)), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that the 
Veteran's headache disability initially 
manifested in service or is otherwise 
related to her service? The examiner 
should specifically comment on the several 
instances of in-service treatment for 
headaches. 

A basis should be provided for any opinion 
expressed.

5.  Establish whether the Veteran is a 
Persian Gulf Veteran in accordance with VA 
regulation.  If so, then perform the 
requisite steps to develop claims related 
to undiagnosed illness.

6. Readjudicate the Veteran's claims. If 
the benefits sought on appeal remain 
denied, the Veteran and her accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).




